PER CURIAM.
Petitioner filed an application for leave to prosecute a petition for writ of mandamus in forma pauperis. He renews the contention made in DeMaurez v. Squier, 9 Cir., 121 F.2d 960, to the effect that the statute under which he was convicted provides for a maximum penalty of five years, whereas, he was sentenced to a term of ten years under 18 U.S.C.A. § 73. Petitioner states that he filed a motion in the United States District Court for the District of Oregon for modification of the judgment to conform to his view and that such order was denied by Judge Fee of that court on July 12, 1943.
Mandamus does not lie to compel a judge to act in a particular manner, as requested by the petitioner. The court having acted, mandamus will not lie to correct the order even if it be erroneous. Petition for leave to proceed on mandamus in forma pauperis is denied.